DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 13, 16-18, 22, 26, 27 are canceled.
Claims 1-12, 14, 15, 19-21, 23-25 are pending and have been examined.
This action is in reply to the papers filed on 07/06/2018.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 11/02/2018, 01/08/2019, has/have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 07/06/2018 as modified by the preliminary amendment filed on 07/06/2018. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-12, 14, 15, 19-21, 23-25 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for implementing a data-driven method and apparatus for handling user inquiries using collected data.
Claim 1 recites [a] A method comprising: collecting user behavior data and pre-processing the user behavior data when a user inquiry is received; extracting user behavior data associated with the user inquiry from the pre-processed user behavior data as candidate user behavior data; selecting, from the candidate user behavior data, candidate user behavior data that is contained in a target behavior data set; and inputting the selected candidate user behavior data into a classifier model, to predict an inquiry category associated with the user inquiry.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-9 recite a method and, therefore, are directed to the statutory class of a process. Claims 10-12, 14, 15 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 19-21 and 23-25 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.

Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method comprising:

No additional elements are positively claimed.
collecting user behavior data and pre-processing the user behavior data when a user inquiry is received; 

This limitation includes the step of collecting user behavior data and pre-processing the user behavior data when a user inquiry is received. 
No additional elements are positively claimed.
This limitation is directed to collecting and processing known information in order to implement a data-driven method and apparatus for handling user inquiries using collected data which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
extracting user behavior data associated with the user inquiry from the pre-processed user behavior data as candidate user behavior data; 

This limitation includes the step of extracting user behavior data associated with the user inquiry from the pre-processed user behavior data as candidate user behavior data. 
No additional elements are positively claimed.
This limitation is directed to collecting and processing known information in order to implement a data-driven method and apparatus for handling user inquiries using collected data which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
selecting, from the candidate user behavior data, candidate user behavior data that is contained in a target behavior data set; and 

This limitation includes the step of selecting, from the candidate user behavior data, candidate user behavior data that is contained in a target behavior data set. 
No additional elements are positively claimed.
This limitation is directed to collecting and processing known information in order to implement a data-driven method and apparatus for handling user inquiries using collected data which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
inputting the selected candidate user behavior data into a classifier model, to predict an inquiry category associated with the user inquiry.

This limitation includes the step of inputting the selected candidate user behavior data into a classifier model, to predict an inquiry category associated with the user inquiry. 
No additional elements are positively claimed.
This limitation is directed to collecting and processing known information in order to implement a data-driven method and apparatus for handling user inquiries using collected data which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. There are NO additional elements listed nor claimed in the method claims (e.g., computer, server, database, display, sensor, etc…). The additional elements listed in the apparatus claims (claim 10) relating to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as storing and processing known data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to store, collect, and process known data. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed memory and processor merely collects, stores, and processes data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claim 10 and CRM claim 19 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-9, 11, 12, 14, 15, 20, 21, 23-25 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims collecting data, extracting data, selecting data contained in a data set, and inputting the selected data into a model in order to predict a category. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from forming/organizing groups by categories and selecting groups and requesting, reviewing, and displaying advertisements to the groups. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over: Chen et al. 2016/0063376; in view of Anderson et al. 2009/0132347.
Regarding Claim 1. Chen et al. 2016/0063376 teaches A method comprising: collecting user behavior data and pre-processing the user behavior data when a user inquiry is received (Chen et al. 2016/0063376 [0032 - data describing browsing behaviors, interactive actions, and browsing history in browsing websites can be collected and stored as behavior data] It will be appreciated that actions data is generally richer than textual data and therefore is relatively easier to obtain. For example, when browsing a website, some users only perform browsing without publishing comments. As another example, some websites do not allow the user to publish textual information at all. In this instance, there can be insufficient or even a complete lack of textual data. However, data describing browsing behaviors, interactive actions, and browsing history in browsing websites can be collected and stored as behavior data. In this way, even if not enough textual data can be collected, richer behavior data can still be collected. [0060 - the first kind of data of the target user includes textual data that describes a text associated with the target user … the data collecting unit [] can comprise: a behavior data collecting unit configured to collect behavior data of the target user, the behavior data describing historical behaviors of the target user] In one embodiment, the first kind of data of the target user includes textual data that describes a text associated with the target user. In this case, the data collecting unit 510 can comprise: a behavior data collecting unit configured to collect behavior data of the target user, the behavior data describing historical behaviors of the target user.); extracting user behavior data associated with the user inquiry from the pre-processed user behavior data as candidate user behavior data (Chen et al. 2016/0063376 [0030 - keywords are extracted from textual data previously input by the user (interpreted as extracting user behavior data associated with the user inquiry…)] It should be understood that the method 300 is only an exemplary embodiment of obtaining user traits based only on a first kind of data, which does not intend to limit the scope of the present invention. Any other appropriate method could be employed to obtain user traits. For example, in an alternative embodiment, a direct association relationship between textual data (e.g., keywords) and user traits is established through experiment. In such an embodiment, keywords are extracted from textual data previously input by the user. Then, through keyword matching, one or more features of the user are directly determined, based on a predefined association relationship. Other embodiments are possible, and the scope of the present invention is not limited to this aspect. [0061 - determine users having a behavior similar to the target user as the candidate users based on the behavior data] In one embodiment, the reference user determining unit 520 comprises: a first determining unit configured to determine users having a behavior similar to the target user as the candidate users based on the behavior data.); selecting, from the candidate user behavior data, candidate user behavior data that is contained in a target behavior data set (Chen et al. 2016/0063376 [0035 – candidate user and target user…] Solely for the purpose of description, a specific example is now considered. Suppose the second kind of data of the target user collected in step 210 includes data involving the following behaviors: (1) downloading, by the user, one or more program code segments on a website providing open source program code; (2) rating or scoring the program code segment downloaded by the target user. At this point, for a given candidate user, the behavior data of the candidate user can be collected, which describes the program code segment downloaded by the candidate user from the website. Based on the behavior data of the target user and the candidate user, the overlap between the program code segments downloaded by these two users can be determined. In one embodiment, it is possible to quantize the number or proportion of overlap as a score, called a “download score.” The download score indicates a similarity between the target user and the candidate user in the aspect of “download” behavior. A “rating score” can be obtained in a similar way. In one embodiment, an operation such as averaging or weighted averaging is performed on various scores, and the result function as the similarity score between the target user and the candidate user. If the similarity score exceeds a predetermined threshold, indicating that the target user and the candidate user have enough similarity in terms of these behaviors, then the candidate user can be selected as a reference user.); and inputting the selected candidate user behavior data into a classifier model, to predict an inquiry category associated with the user inquiry (Chen et al. 2016/0063376 [0029 – prediction model] The method 300 starts from step 310, where psycholinguistic vocabulary is extracted from textual data associated with the user. The text associated with the user can, for example, be text previously input by the user. In one embodiment, the psycholinguistic vocabulary is predefined. Next, in step 320, a psycholinguistic feature or score is computed, based on the extracted vocabulary. In one embodiment, a correspondence relationship between different psycholinguistic vocabularies and psychological features or scores is predefined and stored. By matching the psycholinguistic vocabularies extracted in step 310 and the vocabularies in the predefined correspondence relationship, the psychological feature and/or score of the target user are determined. With these features or scores, in step 330, a psychological trait prediction model is used to predict one or more psychological traits of the user as user traits. Such psychological prediction models are known, and will not be detailed here so as not to confuse the purpose of the present invention.).
Chen et al. 2016/0063376 may not expressly disclose the “classifier model” features, however, Anderson et al. 2009/0132347 teaches the claimed models as follows (Anderson et al. 2009/0132347 [0055 - Two important classes of empirical (or statistical) models are classifiers and predictive models. Classifiers are designed to discriminate classes of objects from a set of observations. Predictive models attempt to predict an outcome or forecast a future value from a current observation or series of observations. Data generated from a preference engine of the present invention can be used to develop both mechanistic and predictive models of consumer behavior] A model is a mathematical representation of a behavior, phenomenon, process or physical system. Models are used to explain or predict behaviors under novel conditions. A common objective of scientific inquiry, engineering, and economics is to develop "mechanistic" models that characterize the underlying mechanisms, causal relationships, or fundamental "laws" underlying the observed behavior. In many cases, however, the only relevant modeling objective is empirical performance; consequently, there is no requirement for the model structure to be an "accurate" representation of the underlying mechanisms. Two important classes of empirical (or statistical) models are classifiers and predictive models. Classifiers are designed to discriminate classes of objects from a set of observations. Predictive models attempt to predict an outcome or forecast a future value from a current observation or series of observations. Data generated from a preference engine of the present invention can be used to develop both mechanistic and predictive models of consumer behavior.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Chen et al. 2016/0063376 to include the modeling features as taught by Anderson et al. 2009/0132347. One of ordinary skill in the art would have been motivated to do so in order to utilize well known modeling features to make predictions utilizing known information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 10. An apparatus, comprising: 
a memory storing a set of instructions; and 
a processor configured to execute the set of instructions to cause the apparatus to perform: 
collecting user behavior data and pre-processing the user behavior data when a user inquiry is received; 
extracting user behavior data associated with the user inquiry from the pre-processed user behavior data as candidate user behavior data; 
selecting, from the candidate user behavior data, candidate user behavior data that is contained in a target behavior data set; and 
inputting the selected candidate user behavior data into a classifier model, to predict an inquiry category associated with the user inquiry.
Claim 10, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Regarding Claim 19. A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method, the method comprising: 
extracting user behavior data associated with the user inquiry from the pre-processed user behavior data as candidate user behavior data; 
selecting, from the candidate user behavior data, candidate user behavior data that is contained in a target behavior data set; and 
inputting the selected candidate user behavior data into a classifier model, to predict an inquiry category associated with the user inquiry.
Claim 19, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 


Claims 2, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over: Chen et al. 2016/0063376; in view of Anderson et al. 2009/0132347; in further view of Edwards 2012/0158519.
Regarding Claim 2. The method of claim 1, Chen et al. 2016/0063376 may not expressly disclose the following features, however, Edwards 2012/0158519 teaches wherein extracting user behavior data associated with the user inquiry from the pre-processed user behavior data as candidate user behavior data uses a windowing and truncation process comprising: extracting user behavior data in a period of time prior to the user inquiry (Edwards 2012/0158519 [0036 - user interactions are captured by a windowing system of an operating system] In an example of time triggered advertisement replacement, FIG. 4 shows a first web page 202 including options for conducting search using Yahoo! Search. The first web page 202 includes the options for searching various contents. Examples of contents include, but are not limited to, web pages, images and news. As the user views the contents of the first web page 202, the user interaction with the first web page 202 is determined. The user interaction with the first web page is determined by various actions performed by the user on the first web page 202. Examples of various actions to the first web page 202 include, but are not limited to, movement of a mouse-controlled cursor 401 over hyperlinks 402, scrolling a view up or down 404, filling out a form on the web page, highlighting text for example copy and paste operations, submitting a search query 406, clicking a hyperlink, selecting a checkbox, interacting with a Java application, switching browser tabs or application windows, and one or more key presses. In one embodiment, user interactions are captured by a windowing system of an operating system. In another embodiment, user interactions are captured by an application such as a web browser. In one example, the user interaction is of the type that does not interrupt display of the first web page 202 for example an action that causes a new page to be loaded. Notification can be sent to an advertisement controller which responds with a different advertisement for display in accordance with the methods described herein.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Chen et al. 2016/0063376 to include the windowing features as taught by Edwards 2012/0158519. One of ordinary skill in the art would have been motivated to do so in order to utilize well known modeling features to make predictions utilizing known information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 11. The apparatus of claim 10, wherein extracting user behavior data associated with the user inquiry from the pre-processed user behavior data as candidate user behavior data uses a windowing and truncation process comprising: extracting user behavior data in a period of time prior to the user inquiry.
Claim 11, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 

Regarding Claim 20. The non-transitory computer readable medium of claim 19, wherein extracting user behavior data associated with the user inquiry from the pre-processed user behavior data as candidate user behavior data uses a windowing and truncation process comprising: extracting user behavior data in a period of time prior to the user inquiry.
Claim 20, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 


Claims 3, 12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over: Chen et al. 2016/0063376; in view of Anderson et al. 2009/0132347; in further view of Liu et al. 2009/0019171.
Regarding Claim 3. Chen et al. 2016/0063376 further teaches The method of claim 1, wherein before inputting the selected candidate user behavior data (Chen et al. 2016/0063376 [0035 – candidate user and behavior data] Solely for the purpose of description, a specific example is now considered. Suppose the second kind of data of the target user collected in step 210 includes data involving the following behaviors: (1) downloading, by the user, one or more program code segments on a website providing open source program code; (2) rating or scoring the program code segment downloaded by the target user. At this point, for a given candidate user, the behavior data of the candidate user can be collected, which describes the program code segment downloaded by the candidate user from the website. Based on the behavior data of the target user and the candidate user, the overlap between the program code segments downloaded by these two users can be determined. In one embodiment, it is possible to quantize the number or proportion of overlap as a score, called a “download score.” The download score indicates a similarity between the target user and the candidate user in the aspect of “download” behavior. A “rating score” can be obtained in a similar way. In one embodiment, an operation such as averaging or weighted averaging is performed on various scores, and the result function as the similarity score between the target user and the candidate user. If the similarity score exceeds a predetermined threshold, indicating that the target user and the candidate user have enough similarity in terms of these behaviors, then the candidate user can be selected as a reference user.) into a classifier model (Chen et al. 2016/0063376 [0029 - models] The method 300 starts from step 310, where psycholinguistic vocabulary is extracted from textual data associated with the user. The text associated with the user can, for example, be text previously input by the user. In one embodiment, the psycholinguistic vocabulary is predefined. Next, in step 320, a psycholinguistic feature or score is computed, based on the extracted vocabulary. In one embodiment, a correspondence relationship between different psycholinguistic vocabularies and psychological features or scores is predefined and stored. By matching the psycholinguistic vocabularies extracted in step 310 and the vocabularies in the predefined correspondence relationship, the psychological feature and/or score of the target user are determined. With these features or scores, in step 330, a psychological trait prediction model is used to predict one or more psychological traits of the user as user traits. Such psychological prediction models are known, and will not be detailed here so as not to confuse the purpose of the present invention.), the method further comprises: performing vectorization on the selected candidate user behavior data.
Chen et al. 2016/0063376 may not expressly disclose the “vectorization” features, however, Liu et al. 2009/0019171 teaches (Liu et al. 2009/0019171 [0033; 0047; 0056 – vectorization process… behavior model…][0033 – vectorization process… behavior model…] Combinations of the first field and its presentation forms are vectorized into a first preset number of first feature vectors (act 203). The vectorization process may be the same as in establishment of the behavior model, and the number of the resulting feature vectors is the same as in establishment of the behavior model, thereby enabling conformity with the behavior model and ensuring the accuracy of the determination. [0047 – vectorization process… behavior model…] A value may be derived from calculation of the predictive algorithm, and the class of the mail may be determined from the prescription for vectorization of the mail head in presetting the behavior model. For example, if a normal mail takes a value of 1 in establishment of the behavior model, the mail with an unknown class is determined as a normal mail when the calculation result is 1. Otherwise, the mail with an unknown class is determined as a junk mail when the calculation result is 0. Other integer values may be selected arbitrarily to identify the classes, and may be determined primarily depending upon values adopted for a normal mail and a junk mail in establishment of the behavior model. [0056 – vectorization process… behavior model…] The first vectorizing unit 403 is adapted to vectorize the first field into a first preset number of first feature vectors. The vectorization process may be the same as in establishment of the behavior model, and the number of the resulting feature vectors is also the same as in establishment of the behavior model.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Chen et al. 2016/0063376 to include the vectorization features as taught by Liu et al. 2009/0019171. One of ordinary skill in the art would have been motivated to do so in order to utilize well known modeling features to make predictions utilizing known information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 12. The apparatus of claim 10, wherein before inputting the selected candidate user behavior data into a classifier model, the processor is further configured to execute the set of instructions to cause the apparatus to perform: performing vectorization on the selected candidate user behavior data.
Claim 12, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 

Regarding Claim 21. The non-transitory computer readable medium of claim 19, wherein before inputting the selected candidate user behavior data into a classifier model, the set of instructions that is executable by the at least one processor of the computer causes the computer to further perform: performing vectorization on the selected candidate user behavior data.
Claim 21, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over: Chen et al. 2016/0063376; in view of Anderson et al. 2009/0132347; in further view of Sun et al. 2013/0246456.
Regarding Claim 4. The method of claim 1, further comprising Chen et al. 2016/0063376 may not expressly disclose the following features, however, Sun et al. 2013/0246456 teaches training the classifier model (Chen et al. 2016/0063376 [0138 – An online module 926 may be used to conduct training of one or more classifier models 926 for the machine learning method] At 924, a machine learning method is applied to provide the recommended categories to the seller's product. An online module 926 may be used to conduct training of one or more classifier models 926 for the machine learning method. For example, the online module 926 may conduct the analysis in real-time when the users conduct inquiries at the website.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Chen et al. 2016/0063376 to include the training a model features as taught by Sun et al. 2013/0246456. One of ordinary skill in the art would have been motivated to do so in order to utilize well known modeling features and model training techniques to make predictions utilizing known information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Allowable Subject Matter
Claims 5-9, 14, 15, 23-25 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. These claims are further rejected as being dependent upon a rejected base claim, but would be allowable over the prior-art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Regarding Claim 5. The method of claim 1, wherein the classifier model is trained by: collecting a plurality of user inquiries and user behavior data corresponding thereto; pre-processing the collected user behavior data; extracting user behavior data associated with each of the plurality of user inquiries from the pre-processed user behavior data as candidate user behavior data; scoring, by using a data-driven method, the candidate user behavior data corresponding to each of the plurality of user inquiries; selecting, from the scored candidate user behavior data, target behavior data based on a set condition; and obtaining a classifier model by training, based on the plurality of user inquiries and the target behavior data.

Regarding Claim 6. The method of claim 5, wherein pre-processing the collected user behavior data comprises: removing user behavior data having a frequency of occurrence lower than a set threshold.

Regarding Claim 7. The method of claim 5, wherein pre-processing the collected user behavior data comprises: digitally identifying the collected user behavior data.

Regarding Claim 8. The method of claim 5, further comprising: digitally identifying the target behavior data.

Regarding Claim 9. The method of claim 5, wherein before obtaining a classifier model by training, the method further comprises: performing vectorization on the target behavior data.





Regarding Claim 14. The apparatus of claim 10, wherein the classifier model is trained by: collecting a plurality of user inquiries and user behavior data corresponding thereto; pre-processing the collected user behavior data; extracting user behavior data associated with each of the plurality of user inquiries from the pre-processed user behavior data as candidate user behavior data; scoring, by using a data-driven method, the candidate user behavior data corresponding to each of the plurality of user inquiries; selecting, from the scored candidate user behavior data, target behavior data based on a set condition; and obtaining a classifier model by training, based on the plurality of user inquiries and the target behavior data.

Regarding Claim 15. The apparatus of claim 14, wherein pre-processing the collected user behavior data comprises: removing user behavior data having a frequency of occurrence lower than a set threshold.


Regarding Claim 23. The non-transitory computer readable medium of claim 19, wherein the classifier model is trained by: collecting a plurality of user inquiries and user behavior data corresponding thereto; pre-processing the collected user behavior data; extracting user behavior data associated with each of the plurality of user inquiries from the pre-processed user behavior data as candidate user behavior data; scoring, by using a data-driven method, the candidate user behavior data corresponding to each of the plurality of user inquiries; selecting, from the scored candidate user behavior data, target behavior data based on a set condition; and obtaining a classifier model by training, based on the plurality of user inquiries and the target behavior data.

Regarding Claim 24. The non-transitory computer readable medium of claim 23, wherein pre-processing the collected user behavior data comprises: removing user behavior data having a frequency of occurrence lower than a set threshold.

Regarding Claim 25. The non-transitory computer readable medium of claim 23, wherein pre-processing the collected user behavior data comprises: digitally identifying the collected user behavior data.


Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(Sethi et al. 2012/0143924 [0028] The term "logistic regression" as used herein broadly refers to a model used for predicting the probability of an occurrence of an event, such as a conversion. A logistic regression model makes use of several predictor variables that may be either numerical in nature or based on categories. For example, the probability that a person clicks on a particular product advertisement provided within a list of available products might be predicted from knowledge of the product metadata, both stated and derived, and/or an analysis of historical user behavior. Other names for logistic regression comprise logistic model, logit model, and maximum-entropy classifier. One example of a logistic regression equation is:)
(Geleijnse et al. 2015/0294078 [0017] The information unit may be arranged for determining a first target behavior and a second target behavior and wherein the system further comprises a conflict detector for detecting an incompatibility between the first target behavior and the second target behavior based on a set of incompatibility constraints. In this way the conflict detector may prevent that in the case of co-morbidities the patient is provided with a first target behavior that is incompatible with a second target behavior based on the set of incompatibility constraints that may be based on relations between the co-morbidities. In this way it may be possible to provide the patient with unambiguous recommended target behaviors. This may improve the acceptance of the recommended target behaviors and the adherence to them by the patient. As a result, symptoms may be reduced and consequently the patient's quality of life may be improved.)
(Baarman et al. 2014/0335490 [0230 - recommendations are made based on a target behavior or set of target behaviors with a desired outcome] Once these behaviors and lifestyles are identified, the data processing unit (either on a mobile computer such as a laptop, cell phone, or tablet, or on a central data processing machine such as a desktop computer or internet server, or on essentially any other component) can start to recommend changes in activities and nutrition to begin to modify a user's behavior and ultimately their lifestyle. These recommendations are made based on a target behavior or set of target behaviors with a desired outcome. For example, if a user wants to lose weight, the program can recommend different eating habits by suggesting different restaurants, different recipes at home, or supplements to try and improve a user's metabolism. The recipes used may automatically upload items to a user's shopping list for their next trip to the store, or may be automatically ordered if a user prefers to set up an automatic system with limits for price and quantity. The supplements may automatically be dispensed by a pill or liquid dispenser in the quantities needed by the user. The program may also recommend changes in levels of activity by giving suggestions for activities that would fit the user's lifestyle in terms of length of activity, level of exertion, and type of workout (muscle building vs. cardio vs. just walking). These activities may be targeted to simply burn more calories than a user normally burns, or they may be activities to prevent a user from eating at a time he or she would normally eat something unhealthy. Over time, the system can track the user's progress against set goals, and can make adjustments. For example, adjustments can be made if the progress is not meeting the set goals.)
(Heath 2013/0073387 [0018 - tracking online consumer behavior and data, cookies, …, predicting online consumer behavior, buying patterns, monitoring online activity, …] The delivery system for a host geospatial website (accessible via a mobile device or computer) can provide for a multidimensional representation of information and/or sealable version of web content for an infrastructure and global platform that provides users and members and businesses of all types and sizes with access to broad markets for the delivery system and method for providing combined social behavior tracking, online surveillance and web bot software technologies via a mobile device or computer for tracking online consumer behavior and data, cookies, embedded advertisements and affiliate advertising, social plugins, social applications, predicting online consumer behavior, buying patterns, monitoring online activity, location, online communications, search inquiries, social networking, social plugins, ad links, promotions, social applications, products, goods and services, on a three dimensional geospatial platform using geospatial mapping technology. [0141] The present invention provides in one aspect combining social behavior tracking, online surveillance and web bot software technologies via a mobile device or computer for tracking consumer behavior and data, cookies, embedded advertisements and affiliate advertising, predicting online consumer behavior by monitoring online activity, online communications, search inquiries, social networking, social plugins, ad links, promotions, social applications, entertainment shopping, penny auctions or online auctions, bidding, bidding behavior, bidding results, advertisements and affiliate advertising, purchasing behavior, buying patterns and other criteria, consumer address books & contact lists, blogs, chat rooms, friends, acquaintances and strangers, instant messaging, text chat, internet forum, service providers, travel & hospitality, real estate, educational services, sports and sporting events interests, ancillary services (as defined herein) and delivery system for behavior targeting and filtering of ad links, promotions, online coupons, mobile services, Educational related Products, Goods, and/or Services, penny auctions or online auctions, advertisements and affiliate advertising or services and service providers, business centers and affiliates for related company information on a three dimensional geospatial platform using multi-dimensional and scalable geospatial mapping associated with entities providing and/or members of the service and/or social networking communities. [0036] In general, in one aspect, a method is provided. The method includes selecting a first social/geo/promo link category for a first position of a social/geo/promo link promotional data set, where the first social/geo/promo link category is in a set of candidate social/geo/promo link categories. For at least one empty position in the social/geo/promo link promotional data set, social/geo/promo link categories having a correlation measure that is less than a correlation threshold are identified, where the identified social/geo/promo link categories are in the set of candidate social/geo/promo link categories, and at least one social/geo/promo link category in the set of candidate social/geo/promo link categories has one or more correlation criteria associated with a most recently selected social/geo/promo link category. For at least one empty position in the social/geo/promo link promotional data set, a next social/geo/promo link category for a next empty position of the social/geo/promo link promotional data set is selected, where the next social/geo/promo link category is in the set of candidate social/geo/promo link categories.)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682